Citation Nr: 9913760	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for duodenitis, 
gastroesophageal reflux with recurrent chest pain, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
August 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied an evaluation in excess of 10 percent for 
duodenitis, gastroesophageal reflux with recurrent chest 
pain.  The veteran disagreed with the RO determination and by 
March 1993 rating decision, the RO increased the rating for 
the veteran's disability to 20 percent, effective April 25, 
1991.  In February 1994, he perfected an appeal with the RO 
decision.  By December 1994 rating decision, the RO increased 
the rating for service-connected duodenitis, gastroesophageal 
reflux with recurrent chest pain, to 30 percent, effective 
April 25, 1991.  In October 1996, he testified at a Board 
hearing at the RO.  In February 1997, the Board remanded this 
matter for additional development of the evidence.  

In the February 1997 remand, the Board noted that in his 
February 1994 substantive appeal, the veteran appeared to 
raise the issue of entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disability.  As the issue had not yet been 
adjudicated, the Board referred the matter to the RO for 
initial consideration.  A review of the record indicates that 
the RO still has not yet addressed this issue.  Inasmuch as 
this issue is not inextricably intertwined with the issue now 
before the Board on appeal, the claim of entitlement to a 
total disability rating based upon individual unemployability 
due to service- connected disability is again referred to the 
RO for initial consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's duodenitis, gastroesophageal reflux with 
recurrent chest pain is manifested by persistent epigastric 
and chest pain with regurgitation and "some" occupational 
impairment, but no objective evidence of weight loss, anemia, 
melena, hematemesis, or severe or moderately severe 
impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
duodenitis, gastroesophageal reflux with recurrent chest pain 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for his duodenitis, gastroesophageal reflux 
with recurrent chest pain is well-grounded within the meaning 
of 38 U.S.C.A. 5107.  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In this case, the veteran's assertions 
concerning the severity of his service-connected disability 
(within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased rating 
for this disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
Board remanded this matter in February 1997 for additional 
development of the evidence, to include obtaining any 
additional treatment records, and affording the veteran an 
additional VA medical examination.  

A review of the record indicates that the evidentiary 
development requested by the Board in its February 1997 
remand has been completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Specifically, the RO contacted the veteran by 
June 1997 letter and asked him to identify additional 
treatment records which were pertinent to his claim.  The 
record also shows that the RO scheduled (and the veteran 
attended) a VA medical examination in March 1998.  The report 
of the examination is thorough and responsive to all the 
Board's February 1997 remand questions.  The examination 
report indicates that the claims folder was available for the 
examiner's review and examination of the veteran.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  Moreover, the 
Board notes that the veteran has been examined repeatedly by 
VA in outpatient settings and the reports of these 
examinations (together with the VA medical examination) 
provide an extensive and detailed disability picture, which 
the Board finds is adequate for rating purposes.  

With respect to the Board's due process remand instructions, 
it is noted that the RO did not expressly consider referral 
of this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1)(1998).  
As noted by the Board in its February 1997 remand, the U.S. 
Court of Appeals for Veterans Claims (formerly U.S. Court of 
Veterans Appeals) (Court) has held that the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  However, the Court has also held that 
section 3.321(b)(1) does not preclude the Board from 
concluding, on its own, that a claim does not meet the 
regulatory criteria, assuming no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Moreover, the Court has held 
that the Board must only address referral under section 
3.321(b)(1) when exceptional or unusual circumstances are 
present or where the veteran has asserted that a schedular 
rating is inadequate.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with this in mind, 
the Board finds no basis for action on the question of 
assignment of an extraschedular rating.  

As noted, the pertinent regulation states that extraschedular 
ratings are appropriate in "unusual" or "exceptional" 
cases.  Here, the Board finds that the record contains no 
evidence of exceptional or unusual circumstances that would 
preclude the use of the regular rating schedule.  Although 
the record shows that veteran seeks medical treatment of a 
frequent basis, his service-connected disability has 
apparently not been deemed sufficiently severe by medical 
professionals to warrant frequent periods of hospitalization.  
Moreover, although he maintains that he is unable to work 
full time because of his service connected disability, the 
Board finds that the veteran's assertions are not borne out 
by the objective medical evidence of record, which the Board 
finds to be more credible and probative than the veteran's 
subjective assertions.  Nowhere in the voluminous medical 
evidence of record has any medical professional ever 
indicated that the veteran's subjective employment 
difficulties are attributable exclusively to his service-
connected disability, as opposed to his numerous other non-
service connected conditions such as anxiety, somatization 
disorder, and irritable bowel syndrome.  The veteran himself 
is not competent to state that he is unable to work because 
of his service-connected disability, as opposed to any 
nonservice-connected disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In any event, based on the objective 
manifestations of his disability, the Board finds that the 30 
percent rating is adequate to compensate the veteran for any 
loss of working time.  38 C.F.R. § 4.1 (1998).  Under these 
circumstances, the Board finds that it is not required to 
remand this matter to the RO for the action outlined in 38 
C.F.R. § 3.321(b)(1).

Finally, the Board finds that neither the veteran nor his 
representative has identified any outstanding, relevant 
evidence which may support his claim.  Based on the 
foregoing, and in light of the comprehensive nature of the 
most recent VA medical examination report, the Board finds 
that all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the veteran as mandated by 38 
U.S.C.A. § 5107(a).  



I.  Factual Background

A review of the service medical records shows that the 
veteran was examined repeatedly in service for 
gastrointestinal complaints and nonspecific, noncardiac chest 
pains.  Various diagnoses were recorded, including hiatal 
hernia, dyspepsia, recurrent esophagitis, gastroesophageal 
reflux, and costochondritis.  The veteran reported that he 
was unable to perform his military duties due to his symptoms 
and he was medically discharged from service in August 1988.  
The report of the Physical Evaluation Board shows a diagnosis 
of chest wall pain along with epigastric pain, most 
consistent with gastroesophageal reflux, though not 
documented by gastrointestinal examination.

Following his separation from service, in September 1988, the 
veteran filed a claim of service connection for numerous 
disabilities, including recurrent chest pain and 
"gastrointestinal reflux."  In connection with his claim, 
he was afforded a VA medical examination in April 1989 at 
which he reported a history of gastroesophageal reflux for 
which he had been treated with Tagamet, Mylanta, and Zantac.  
He indicated that his gastrointestinal symptoms worsened with 
greasy foods, large meals, or lying down.  He denied 
experiencing weight loss and indicated that his weight 
typically fluctuated between 145 and 155 pounds.  He also 
denied melena or hematemesis and indicated that his only 
medication was Gaviscon as needed.  An upper GI series was 
performed and showed a normal esophageal peristalsis without 
evidence of constriction, dilation, or lesions.  The 
gastroesophageal junction was without evidence of reflux or 
hiatal hernia.  The gastric mucosa was normal, without 
evidence of extrinsic or intrinsic mass lesions.  The 
duodenum demonstrated thickened folds indicative of 
duodenitis and a duodenal ulceration could not be excluded.  
The diagnoses were history consistent with gastroesophageal 
reflux with current intermittent symptoms and duodenitis.

At a May 1989 VA cardiovascular examination, the veteran 
reported a history of recurrent chest pain.  He reported that 
he had undergone numerous diagnostic tests in service, 
including electrograms, treadmill tests, echocardiograms, and 
a Holter monitor test, all of which had been normal.  The 
veteran also reported occasional upper gastrointestinal 
symptoms manifested by epigastric discomfort, heartburn, and 
indigestion.  The diagnoses included recurrent chest pains, 
noncardiac origin, no evidence of coronary heart disease.

At a May 1989 VA psychiatric examination, the veteran had 
numerous somatic complaints, including recurrent chest pain 
and gastrointestinal reflux.  He reported that he took 
Tagamet for acid indigestion and other medication for chest 
pain.  The diagnoses included somatization disorder.

By August 1989 rating decision, the RO granted service 
connection for duodenitis, gastroesophageal reflux with 
recurrent chest pain, and assigned a 10 percent rating 
thereto pursuant to Diagnostic Codes 7399-7305.

In October 1991, the veteran again underwent VA medical 
examination to determine the current severity of his service-
connected disability.  He reported that he had a history  of 
epigastric pain with discomfort extending to the sternum, as 
well as gastroesophageal reflux and duodenitis.  He stated 
that in 1989, he began a restricted diet and Tagamet therapy 
which caused a good deal of improvement in his symptoms.  He 
reported that his gastroesophageal reflux symptoms had 
continued, but were controlled to a large measure with 
Tagamet.  The veteran also reported a history of costosternal 
discomfort since being punched in the chest by a drill 
sergeant in 1976.  He stated that his parasternal pain 
increased with exercise or standing for prolonged periods of 
time.  On examination of the abdomen, there was no 
tenderness, weakness, hernia, organomegaly, or masses.  
Pressure along the left parasternal area seemed to produce no 
discomfort.  Pressure about the level of the fourth 
costochondral junction caused discomfort on pressure and 
discomfort when the veteran took a deep breath.  The 
diagnoses were duodenitis with gastroesophageal reflux, shown 
by X-ray in the past, relatively asymptomatic with diet and 
Tagamet.  Also diagnosed was recurrent parasternal pain, some 
worse on the right about the fourth costochondral junction, 
made worse by exercise and lifting.

By November 1991 rating decision, the RO confirmed and 
continued the 10 percent rating for the veteran's service-
connected duodenitis, gastroesophageal reflux with recurrent 
chest pain.  In May 1992, the veteran disagreed with the RO's 
determination, stating that he had been treated on a regular 
basis for his disability at the VA Medical Center (MC) as 
well as by a private physician.  

Thereafter, the RO obtained VA outpatient treatment records 
for the period of April 1991 to October 1992, as well as 
private medical records dated from September to November 
1990.  These records show that the veteran sought treatment 
on a frequent basis for gastrointestinal complaints and chest 
pains and was prescribed Tagamet and antacids.  

Specifically, the private treatment records show that in 
September 1990, he sought emergency treatment for abdominal 
pain with radiation to the chest.  He denied vomiting, but 
stated that he had a history of esophageal reflux for which 
he was taking Gaviscon.  The diagnosis was esophageal spasm.  
In November 1990, he again sought emergency treatment for 
severe abdominal pain.  He denied nausea and vomiting.

The VA outpatient treatment records obtained by the RO show 
that in April 1991, the veteran sought for chest pain, but 
denied nausea and vomiting.  The assessment was 
musculoskeletal chest pain.  He was seen for similar 
complaints in May 1991; the assessment was costochondritis.  
In June 1991, he sought treatment for increased heartburn and 
dyspepsia for the last week.  He denied abdominal pain, 
melena and hematemesis.  The assessment was non-ulcer 
dyspepsia.  Later that month, he again sought treatment for 
epigastric pain.  He stated that he had a history of 
gastroesophageal reflux for which he usually took Tagamet; 
however, he stated that he had not taken his medication that 
day and had felt sick after he ate.  

In July 1991, the veteran sought treatment for chest pain.  
The assessment was no obvious pathology.  Later that month, 
he was examined by a gastrointestinal specialist.  He 
reported a history of chronic dyspepsia and stated that he 
still experienced indigestion, food intolerance, bloating, 
epigastric pain, abdominal pain, and early satiety.  In 
August 1991, he sought treatment for chest pressure, relieved 
by rest.  He also reported chronic epigastric pain which was 
different from his chest discomfort.  The assessment was 
chest discomfort, no evidence of pulmonary or cardiovascular 
abnormality, possibly secondary to anxiety.  Later that 
month, he again sought treatment, this time complaining of 
epigastric pain.  The assessment was gastroesophageal reflux 
disease.  In September 1991, he reported mid epigastric pain.  
He denied vomiting, change in bowel habits, or melena, but 
claimed that he had mild nausea.  The impression was 
gastritis or duodenitis.  Later that month, he again sought 
treatment, claiming that he had chest pain attributable to 
costochondritis.  The impression was musculoskeletal pain.  A 
flexible sigmoidoscopy in September 1991 was normal.  

In October 1991, the veteran claimed that he had non-ulcer 
bloating and dyspepsia.  A semi-solid gastric emptying study 
and an upper gastrointestinal series were normal.  The 
assessment was nonulcer dyspepsia and anxiety.  In February 
1992, he complained of right sided chest pain and abdominal 
cramps.  He denied nausea, vomiting, and diarrhea.  The 
impression was reflux.  He reported similar symptoms later 
that month; the impression was epigastric pain.  In March 
1992, the veteran sought treatment for symptoms of pain and 
bloating with meals.  Physical examination was benign and the 
examiner noted that an extensive workup had shown non-ulcer 
dyspepsia, probably secondary to gastroesophageal reflux 
disease and irritable bowel syndrome; a follow-up appointment 
was scheduled for six month hence.  However, the following 
month, the veteran again sought treatment for "real bad" 
stomach pain, which he attributed to green peppers in his 
potatoes.  The assessment was gastroesophageal reflux 
disease, benign abdominal examination.  

Later in April 1992, the veteran sought treatment for diffuse 
chest pressure.  After various diagnostic tests, the 
impression was noncardiac chest pain, musculoskeletal.  In 
May 1992, the veteran was seen with complaints of stomach 
pain and bloating.  Examination was negative and the 
assessment was probable nonulcer dyspepsia.  After he sought 
treatment in August 1992 for similar complaints, the 
assessment was gastroesophageal reflux.  In September 1992, 
he sought treatment for constipation and diarrhea.  He denied 
weight loss.  Examination was benign and the assessment was 
irritable bowel syndrome with crampy pain.  The veteran was 
noted to be lactose intolerant and was advised to avoid milk 
products.  He complained of chronic dyspepsia and bloating in 
October 1992.  The assessment was anxiety and pain secondary 
to gastroesophageal reflux versus musculoskeletal.

Additional VA treatment records show that the veteran was 
hospitalized in February 1993 to rule out a myocardial 
infarction after he complained of chest pain.  Various 
diagnostic tests were entirely normal and the assessment was 
noncardiac chest pain and nonulcerative dyspepsia.  In March 
1993, he sought emergency treatment at a private facility, 
again for chest pain.  After various diagnostic tests were 
conducted, the assessment was noncardiac chest pain, most 
likely musculoskeletal.  

By March 1993 rating decision, the RO increased the rating 
for the veteran's duodenitis, gastroesophageal reflux with 
recurrent chest pain to 20 percent, effective April 25, 1991, 
pursuant to 7399-7305.  In a January 1993 rating decision, 
the 20 percent rating was confirmed and continued.  In 
addition, the RO denied service connection for irritable 
bowel syndrome.

The veteran underwent VA medical examination in March 1994.  
He complained of almost daily heartburn pain and claimed that 
once weekly he woke in the middle of the night with 
epigastric pain, regurgitation, and a bitter taste in his 
mouth.  Physical examination of the abdomen showed no masses 
or tenderness.  No hernia was present.  The veteran's current 
weight was 147 and his maximum weight in the past year was 
150.  There was no evidence of anemia, or actual or partial 
obstruction, but there was disturbance of motility and pain 
in the epigastric area radiating under the sternum.  There 
was no periodic vomiting, recurrent hematemesis or melena.  
The diagnoses included hiatal hernia with reflux diagnosed by 
upper GI series and esophagogastric endoscopic examination in 
1994, and healed duodenal ulcer and gastritis revealed on the 
esophagoscopic examination.  

By December 1994 rating decision, the RO increased the rating 
for the veteran's service-connected duodenitis, 
gastroesophageal reflux with recurrent chest pain, to 30 
percent effective April 25, 1991.

In October 1996, the veteran testified at a Board hearing at 
the RO.  He claimed that his main problem consisted of chest 
pains and epigastric pains.  He stated that he had been 
prescribed "the strongest medication" for his conditions, 
to no avail.  He claimed, in fact, that his chest pain was so 
serious that he often had to seek emergency medical 
treatment, at times by ambulance.  The veteran stated that he 
was self-employed on a part time basis; he explained that his 
self-employment provided him with the flexibility he needed 
to seek medical treatment for his disability.  He claimed 
that he was unable to work full-time due to his disability.  
The veteran estimated that he usually visited the hospital 
from two to four times monthly.  He indicated that he had 
been advised on these occasions that his heart was normal and 
that his pain was due to spasms of the esophagus.  The 
veteran also claimed that about two years ago, his weight was 
160, then dropped to 140.  However, he indicated that he had 
reached a "plateau" at about 149 or 150, which was his 
current weight.  

The RO subsequently obtained VA outpatient treatment records 
for the period of February 1994 to March 1997.  These records 
show that the veteran continued to seek treatment on a 
regular basis for complaints of epigastric and chest pain.  
In February 1994, he maintained that he could get no 
resolution of his gastrointestinal symptoms with Tagamet.  
Physical examination was normal and the assessment was 
gastritis and possible ulcer.  The following month, the 
veteran was seen with complaints of epigastric pain; he 
reported that he had received relief with Maalox and had 
restarted his Tagamet, which he had used on and off in the 
past.  The assessment was reflux.  In May 1994, he was seen 
for epigastric and mid abdominal pain which had reportedly 
begun after he ate his dinner.  He indicated that he had 
taken Tagamet, but had received no relief so he called an 
ambulance.  The veteran reported that he had stop taking 
Tagamet on a regular basis about one week ago.  The 
assessment was gastroesophageal reflux.  In June 1994, he 
sought treatment for chest pain.  The veteran reported that 
he had been very anxious, although after an EKG showed normal 
results, he indicated that he felt better.  The veteran also 
admitted that he had been drinking beer and eating ice cream.  
The assessment was gastroesophageal reflux disease versus 
esophageal spasm.  

In July 1994, the veteran was seen with complaints of fatigue 
and dry mouth.  He denied loss of appetite.  The impression 
was anxiety.  He was evaluated in the GI clinic later that 
month.  He reported that he had chronic abdominal pain which 
was relieved with Tagamet.  The examiner noted that an 
endoscopic examination in March 1994 had been normal.  
Physical examination was benign and the veteran's weight was 
150.  The assessment was chronic abdominal pain, probable 
combination of reflux and irritable bowel syndrome.  In 
September 1994, he was seen for complaints of irritation to 
his stomach, relieved with Tagamet.  He reported that he had 
run out of his medication and requested a refill.  The 
assessment was gastroesophageal reflux disease and Tagamet 
was prescribed.  In October 1994, he reported intermittent 
right sided chest pain.  The assessment was esophageal spasm 
versus costochondritis.  

In January 1995, the veteran sought treatment for nausea and 
diffuse abdominal cramping.  He denied vomiting and diarrhea.  
Physical examination showed mild epigastric tenderness.  The 
assessment was acute gastroenteritis, viral.  Later that 
month, he sought treatment for left sided chest pain with 
movement.  The assessment was musculoskeletal chest pain.  In 
February 1995, he complained of recurrent chest pain.  He 
denied nausea, vomiting, and hematemesis.  The assessment was 
gastroesophageal reflux disease, currently controlled on 
Mylanta.  In June 1995, he sought treatment for heart 
palpitations.  The impression was anxiety.  He sought 
treatment in August 1995 for diarrhea alternating with 
constipation.  The examiner noted that the veteran had a 
history of gastroesophageal reflux disease and atypical chest 
pain and had recurrently visited the critical care unit where 
a myocardial infarction had been ruled out.  The assessment 
was irritable bowel syndrome and gastroesophageal reflux with 
episodes of symptoms, currently symptom free.  

In October 1995, an upper gastrointestinal series was 
performed after the veteran complained of continued symptoms.  
The assessment was duodenitis with no discrete ulcer 
identifiable and no evidence of reflux.  Tagamet and Maalox 
were continued.  On follow-up in December 1995, a history of 
gastroesophageal reflux disease and recurrent atypical chest 
pain was noted; however, the veteran reported that he was 
feeling good.  The assessment was stable, asymptomatic 
gastroesophageal reflux disease.  In June 1996, he reported 
mild chest pain.  The assessment was gastroesophageal reflux 
disease, well-controlled and costochondritis, partially 
resolved.  In July 1996, he complained of chest pain for the 
past two days.  He described the pain as originating from the 
center of his chest and traveling to his throat.  The 
assessment was costochondritis.  In August and September 
1996, he reported episodes of chest pain with activity which 
he rated as a 3 or 4 on a scale of 1 to 10.  The assessment 
was noncardiac chest pain, probable gastroesophageal reflux 
disease.

Later in September 1996, he sought treatment for epigastric 
pain.  He noted that he had a long history of 
gastroesophageal reflux disease and that he got a good 
benefit from Tagamet.  He stated that he worked as a car 
salesman and had stopped taking Tagamet about two weeks 
prior.  The assessment was gastroesophageal reflux disease.  
In October 1996, he had similar complaints; the assessment 
was again gastroesophageal reflux disease.  Tagamet was 
continued.  In November 1996, the veteran underwent a 
Thallium Stress Test; the results showed a small area of 
deficits at the inferior wall near the apex.  Treadmill test 
was negative.  In January 1997, the veteran requested a 
surgical evaluation for a Nissen fundoplication, claiming 
that he had a long history of gastroesophageal reflux and 
hiatal hernia which were only partially relieved with 
Tagamet.  The veteran's weight was 150.  

In February 1997, the veteran underwent 
esophagogastroduodenoscopy which revealed gastroesophageal 
reflux disease with a large hiatal hernia.  

In March 1998, the veteran underwent VA medical examination.  
He reported that he visited the VA medical center 
approximately every four months due to recurrent chest pain.  
He stated that he took Tagamet for his symptoms which helped 
"relatively well," but that he nonetheless had difficulty 
with heartburn and classical symptoms of regurgitation, 
pyrosis, and nausea every other day.  He also stated that he 
had problems at night due to these symptoms.  The veteran 
also claimed that earlier in the year, he was doing exercises 
with weights and developed severe pain in his chest.  He 
stated that his pain was thought to be due to esophageal 
reflux, although he was put on Nitroglycerin once weekly 
which reportedly helped his symptoms.  The veteran denied 
weight loss and indicated that his weight was stabilized at 
150 pounds.  He also denied hematemesis and melena.  There 
was no evidence of anemia.  He stated that he formerly worked 
as a car salesman and a traveling salesman, although he was 
out of work at the present time.  On physical examination, 
the veteran weighed 150 pounds.  His abdomen revealed no 
masses, tenderness, organomegaly and there was no 
costovertebral angle tenderness.  The diagnosis was hiatal 
hernia with reflux esophagitis.  The examiner indicated that 
the veteran's symptoms did not result in a severe impairment 
of his health.  However, he indicated that the veteran did 
complain of pain that partially removed by standard ulcer 
treatment.  He also noted that his symptoms of reflux in 
terms of pyrosis and regurgitation continued, but that his 
weight was stable.  The examiner noted that the veteran also 
reported "some" impairment as far as his job was concerned 
because any type of lifting aggravated the esophagitis and 
the reflux and the chest pain.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  The evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 ( 1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. § 4.113 (1998).  

As such, ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  Rather, a single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(1998).  

For purposes of these provisions, minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight" indicates that there has been a significant 
weight loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (1998).

III.  Analysis

On careful review of the record and the history of the 
veteran's disability, the Board finds that the overall nature 
and resulting impairment from the veteran's disability does 
not more nearly approximate the criteria for the next higher 
evaluation.

In this case, the RO has rated the veteran's disability 
pursuant to the provisions of Diagnostic Code 7346, 
pertaining to hiatal hernia.  Based on the veteran's most 
recently diagnosed condition, the functions affected, the 
anatomical localization, and his reported symptomatology, the 
Board agrees that this is the most appropriate diagnostic 
code in this case.  38 C.F.R. § 4.20.

Under Diagnostic Code 7346, a 30 percent rating is warranted 
if symptoms consist of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substantial or arm or shoulder pain, 
productive of considerable impairment of health.  A 60 
percent rating is warranted if the disorder is manifested by 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114.  

In this case, the Board finds that the evidence of record 
does not support an evaluation in excess of 30 percent under 
Diagnostic Code 7346.  While the veteran seeks medical 
treatment frequently, he consistently denies vomiting, 
hematemesis, and melena, and there is no evidence of anemia.  
Moreover, although the veteran has indicated previously that 
his weight at one time fluctuated by about 10 pounds, such 
fluctuations are insufficient to warrant an evaluation in 
excess of 30 percent.  See 38 C.F.R. § 4.112.  In any event, 
the objective medical evidence of record (and the veteran's 
recent statements) show that his weight has remained 
relatively stable at 150 pounds, without any objective 
evidence whatsoever of material weight loss.  Finally, the 
Board observes that at the most recent VA medical examination 
in March 1998, the examiner concluded that the veteran's 
disability did not result in a severe impairment of his 
health.  Based on the foregoing, the Board concludes that an 
evaluation in excess of 30 percent is not warranted under 
this diagnostic code.

Given the various diagnoses of the veteran's disability, the 
Board has also considered whether he would be entitled to an 
evaluation in excess of 30 percent under any other applicable 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991) (holding that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record). 

Under Diagnostic Codes 7203 and 7204, a 50 percent disability 
rating is warranted for a severe stricture of the esophagus 
that limits intake to liquids only.  While the record 
contains a diagnosis of esophageal spasm, the numerous 
medical reports in this case do not show that the veteran's 
disability approximates or is analogous to the disability 
associated with a severe esophageal stricture.  38 C.F.R. §§ 
4.7, 4.20 (1998).  There is certainly no evidence that the 
veteran's disability limits his intake to liquids only.  In 
fact, there are numerous notations in the medical records of 
large meals, including potatoes and other vegetables.  As 
such, an increased rating under this provision is not 
warranted under these codes.

Under Diagnostic Code 7305, pertaining to duodenal ulcer, a 
60 percent evaluation may be assigned for severe duodenal 
ulcer with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent evaluation 
contemplates a moderately severe case; one that is less than 
severe, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  

Considering the possibility of assigning a higher rating 
under the criteria for duodenal ulcer, the Board again notes 
that VA clinical records show that the veteran's weight has 
been stable since his separation from service.  In addition, 
repeated laboratory testing has shown no evidence of anemia.  
Again, the evidence does not show that the disorder has 
resulted in hematemesis or melena or that the veteran's 
symptoms are productive of severe or definite impairment of 
health.  While the veteran seeks frequent medical treatment 
(at least once monthly) for his symptoms, he has not 
described any incapacitating episodes lasting ten days or 
more and there is no clinical evidence of such episodes.  The 
veteran's exacerbations appear to consist primarily of 
epigastric and/or chest pain, regurgitation, bloating after 
meals and occasional nausea.  The Board finds that the 
veteran's episodes do not constitute incapacitation.  As 
such, the current record does not show that the veteran meets 
any of the criteria for an evaluation in excess of 30 
percent.  There is no indication that his symptoms more 
nearly approximate the rating criteria for a 40 percent 
disability rating.  38 C.F.R. § 4.7.  

The Board has also considered the other provisions of 38 
C.F.R. § 4.114 pertaining to rating the digestive system, but 
finds that they are not applicable in this case or would not 
result in an evaluation in excess of 30 percent.  For 
example, there is no evidence of chronic hypertrophic 
gastritis with severe hemorrhages or large ulcerated or 
eroded areas (Diagnostic Code 7307), a gastrectomy with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss, 
malnutrition and anemia (Diagnostic Code 7308), or stenosis 
of the stomach (Diagnostic Code 7309).  Moreover, the 
veteran's claim of service connection for irritable bowel 
syndrome has been denied by the RO.  See Diagnostic Code 
7319.  As such, the Board finds no basis to assign an 
evaluation in excess of 30 percent under an alternative 
diagnostic code.  

In reaching this decision, the Board has also considered 
whether the veteran is entitled to a separate compensable 
rating for his subjective atypical chest pain.  The Board 
notes that no musculoskeletal pathology whatsoever has ever 
been identified as the cause of his subjective chest pain, 
despite repeated diagnostic testing.  Nonetheless, the record 
contains notations attributing the veteran's chest pain to 
various causes, including musculoskeletal pain, a cardiac 
disability, anxiety, and somatization disorder.  Initially, 
the Board notes that any subjective chest pain symptoms which 
are due to anxiety, a cardiac disability, and somatization 
disorder may not be considered in rating the service 
connected disability.  28 C.F.R. § 4.14 (1998) (the use of 
manifestations from nonservice- connected disability in 
establishing the service-connected evaluation is to be 
avoided).

To the extent that any of the veteran's subjective chest pain 
is due to musculoskeletal conditions, the Board has also 
considered whether a separate compensable rating would be 
warranted under 38 C.F.R. § 4.71, Diagnostic Code 5297 for 
residuals of a chest injury.  That provision provides that a 
10 percent rating is warranted for removal of one rib or 
resection of two or more ribs without regeneration.  After 
reviewing the evidence of record, the Board finds that a 
separate compensable rating is not warranted.  No 
musculoskeletal pathology has ever been identified which 
would indicate that the veteran's subjective complaints are 
equivalent to the removal of one rib or the resection of two 
or more ribs.  As such, a compensable rating would not be 
warranted under 38 C.F.R. § 4.31.  


Finally, the Board notes that the veteran's chest pain has 
also been attributed to his various gastrointestinal 
disorders.  However, the Board finds that to assign a 
separate compensable rating for chest pain based solely on 
these symptoms would overcompensate him for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  38 C.F.R. § 4.14.  In this case, the 
symptomatology of the veteran's chest pain is not separate 
and distinct from the symptomatology due to his 
gastrointestinal disorder.  Thus, to award a separate 
compensable rating for chest pain (in addition to the 30 
percent rating for his gastrointestinal disability) based on 
these symptoms would result in evaluation of the same 
manifestations twice under various diagnoses.  See Esteban, 
supra.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 30 percent for duodenitis, 
gastroesophageal reflux with recurrent chest pain.


ORDER

An evaluation in excess of 30 percent for duodenitis, 
gastroesophageal reflux with recurrent chest pain, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

